Case 19-51073-BLS Doc1 Filed 12/03/19 Page 1 of 17

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re:

WOODBRIDGE GROUP OF COMPANIES, LLC,
etal.,'

Remaining Debtors.

 

MICHAEL GOLDBERG, in his capacity

fshbydsy SUV Vvayaully as

Liquidating Trustee of the WOODBRIDGE
LIQUIDATION TRUST,

Plaintiff,
VS.
DPO INSURANCE AGENCY, INC., a Texas
corporation; DAVID P. OUELLETTE, an individual;
and CERICE M. OUELLETTE, an individual.

Defendants.

 

 

Chapter 11
Case No. 17-12560 (BLS)

(Jointly Administered)

Adversary Proceeding
Case No. 19- (BLS)

COMPLAINT OBJECTING TO CLAIMS AND COUNTERCLAIMING
FOR AVOIDANCE AND RECOVERY OF AVOIDABLE TRANSFERS,
FOR EQUITABLE SUBORDINATION, FOR SALE OF UNREGISTERED
SECURITIES, FRAUD, AND FOR AIDING AND ABETTING FRAUD

 

| The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC

~ (0172),

DOCS_DE:226617.2 94811/003
Case 19-51073-BLS Doc1 Filed 12/03/19 Page 2 of 17

The Woodbridge Liquidation Trust (the “Liquidation Trust” or “Plaintiff”), formed
pursuant to the First Amended Joint Chapter 11 Plan of Liquidation of Woodbridge Group of
Companies, LLC and Its Affiliated Debtors dated August 22, 2018 (Bankr. Docket No. 2397) (as
it may be amended, modified, supplemented, or restated from time to time, the “Plan”’), as and
for its Complaint Objecting to Claims and Counterclaiming for Avoidance and Recovery of
Avoidable Transfers, for Equitable Subordination, for Sale of Unregistered Securities, for Fraud,
and for Aiding and Abetting Fraud (this “Complaint”) against DPO Insurance Agency, Inc.
(“DPO”), David P. Ouellette (“David Ouellette”), and Cerice M. Ouellette (“Cerice Ouellette”,
together with DPO and David P. Ouellette, the “Defendants”), alleges as follows:

NATURE OF THE ACTION

1. Since at least August 2012 until shortly before they sought bankruptcy protection,
Woodbridge Group of Companies, LLC and its many hundreds of debtor affiliates (collectively,
the “Debtors”) were operated by their founder and principal, Robert Shapiro (“Shapiro”), as a
Ponzi scheme. As part of this fraud, Shapiro and his lieutenants utilized the Debtors to raise over
~ one billion dollars from approximately 10,000 investors as either Noteholders or Unitholders
(collectively, “Investors”).

2. Those Investors, many of whom were elderly, often placed a substantial
percentage of their net worth (including savings and retirement accounts) with the Debtors and
now stand to lose a significant portion of their investments and to be delayed in the return of the

remaining portion. The quality of the Investors’ lives will likely be substantially and adversely

affected by the fraud perpetrated by Shapiro and his lieutenants.

 

2 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan.

DOCS _DE:226617.2 9481 1/003
Case 19-51073-BLS Doc1 Filed 12/03/19 Page 3 of 17

3, The purpose of this lawsuit is (i) to object to the Claims (defined below) so that
Defendants are not further compensated at the expense of legitimate creditors for activities that
advanced the Ponzi scheme and further drove the Debtors into insolvency, and to the extent the
Claim, or any new or amended claims, survive, to equitably subordinate them, (ii) to avoid and
recover monies previously paid to Defendants by reason of these activities, on the grounds that

such payments were preferential, actually fraudulent, and/or constructively fraudulent; and (111)

JURISDICTION AND VENUE

4, The Court has jurisdiction over this action under 28 U.S.C. §§ 157(a) and 1334.
Counts I, Il, HI, IV, V, and VI of this adversary proceeding are core within the meaning of 28
U.S.C. § 157(b)(2)(B), (C), (F), and (H). Counts VIL, VIII, and IX are non-core. Plaintiff
consents to entry of final orders or judgment by this Court on all counts.

5. Venue of this adversary proceeding is proper in this Court pursuant to 28 U.S.C.
§§ 1408 and 1409.

THE PARTIES

The Liquidation Trust

6. On December 4, 2017 (the “Initial Petition Date”), certain of the Debtors
commenced voluntary cases under chapter 11 of the Bankruptcy Code. Other of the Debtors
followed with their own voluntary cases (collectively with those of the original Debtors, the
“Bankruptcy Cases”’) within the following four months (each such date, including the Initial

Petition Date, a “Petition Date”).

DOCS_DE:226617.2 9481 1/003
Case 19-51073-BLS Doc1 Filed 12/03/19 Page 4 of 17

7. On October 26, 2018, this Court entered an order confirming the Plan (Bankr.
Docket No. 2903).

8. The Plan provides for, inter alia, the establishment of the Liquidation Trust on the
Effective Date of the Plan for the benefit of the Liquidation Trust Beneficiaries in accordance
with the terms of the Plan and the Liquidation Trust Agreement. See Plan §§ 1.75, 5.4.

9. The Effective Date of the Plan occurred on February 15, 2019.

10. On February 25, 2019, the Court entered an order closi
of all Debtors except Woodbridge Group of Companies, LLC and Woodbridge Mortgage
Investment Fund 1, LLC (together, the “Remaining Debtors”). The Remaining Debtors’
Bankruptcy Cases are jointly administered under Case No. 17-12560 (BLS).

11. On the Effective Date, the Liquidation Trust was automatically vested with all of
the Debtors’ and the Estates’ respective rights, title, and interest in and to all Liquidation Trust
Assets. See Plan § 5.4.3. Further, the Liquidation Trust, as successor in interest to the Debtors,
has the right and power to file and pursue any and all “Liquidation Trust Actions” without any
further order of the Bankruptcy Court. /d. § 5.4.15. “Liquidation Trust Actions” include, inter
alia, “all Avoidance Actions and Causes of Action held by the Debtors or the Estates ....” Jd
§ 1.76.

12. In addition to its status as successor in interest to the Debtors and their estates, the
Liquidation Trust also holds claims held by Investors who elected to contribute to the
Liquidation Trust certain causes of action that those Investors possess against individuals such as
Defendants (the “Contributed Claims”). /d. § 1.28 (defining “Contributed Claims” to include
“All Causes of Action that a Noteholder or Unitholder has against any Person that is not a

Released Party and that are related in any way to the Debtors, their predecessors, their respective

DOCS _DE:226617.2 9481 1/003
Case 19-51073-BLS Doc1 Filed 12/03/19 Page 5 of 17

affiliates, or any Excluded Parties, including ... all Causes of Action based on, arising out of, or
related to the marketing, sale, and issuance of any Notes or Units; ... all Causes of Action based
on, arising out of, or related to the misrepresentation of any of the Debtors’ financial
information, business operations, or related internal controls; and ... all Causes of Action based
on, arising out of, or related to any failure to disclose, or actual or attempted cover up or
obfuscation of, any of the conduct described in the Disclosure Statement, including in respect of

an lana £
any aueged it

raud related thereto
Defendants

13. Atall times relevant hereto, Plaintiff is informed and believes and thereupon
alleges that Defendant DPO is a Texas corporation that is owned, managed, dominated, and
controlled by Defendant David Ouellette. Defendant David Ouellette is an individual residing in
the State of Texas. Defendant Cerice Ouellette is an individual residing in the State of Texas.
Upon information and belief, Defendants DPO and David Ouellette acted as financial advisors
and/or brokers that sold securities to the public and provided investment services.

14. | Defendants sold Notes and Units to unsuspecting Investors, created marketing
materials and sales scripts to facilitate the sale of Notes and Units to unsuspecting Investors
(often targeting unsophisticated, elderly investors with Individual Retirement Accounts). In so
doing, Defendants made materially false and fraudulent statements to induce Investors to provide
money. In connection with such conduct, Defendant, directly or indirectly, singly or in concert

with others, made use of the means or instrumentalities of interstate commerce, the means or

instruments of transportation or communication in interstate commerce, and of the mails.

DOCS_DE:226617.2 94811/003
Case 19-51073-BLS Doc1 Filed 12/03/19 Page 6 of 17

FACTUAL BACKGROUND
The Fraud
15. At least since July 2012 until shortly before they sought bankruptcy protection,
the Debtors were operated as a Ponzi scheme. As this Court explained in its order confirming
the Plan:

The evidence demonstrates, and the Bankruptcy Court hereby finds, that
(i) beginning no later than July 2012 through December 1, 2017, Robert H.

a es waning

Shapiro used his web of more than 275 limited liability companies,
including the Debtors, to conduct a massive Ponzi scheme raising more
than $1.22 billion from over 8,400 unsuspecting investors nationwide;
(ii) the Ponzi scheme involved the payment of purported returns to
existing investors from funds contributed by new investors; and (iii) the
Ponzi scheme was discovered no later than December 2017.

16. The securities sold by Defendants (i.e., the Debtors’ Notes and Units) were not
registered with the Securities and Exchange Commission (the “SEC”) or applicable state
securities agencies and there was no applicable exemption from registration. Nor were
Defendants registered as broker-dealers with the SEC or applicable state agencies.

17. Investors were often told that they were investing money to be loaned with
respect to particular properties owned by third parties, that those properties were worth
substantially more than the loans against the properties, and that they would have the benefit of a
stream of payments from these third parties for high-interest loans, protected by security interests
and/or mortgages against such properties. Shapiro and his lieutenants represented to Investors
that the Debtors’ profits would be generated by the difference between the interest rate the
Debtors charged its third-party borrowers and the interest rate it paid Investors.

18. In reality, these statements were lies. Investors’ money was almost never used to
make high-interest loans to unrelated, third-party borrowers, and there was no stream of

payments; instead, Investors’ money was commingled and used for an assortment of items,

DOCS_DE:226617.2 9481 1/003
Case 19-51073-BLS Doc1 Filed 12/03/19 Page 7 of 17

including maintaining a lavish lifestyle for Shapiro and his family, brokers’ commissions,
overhead (largely for selling even more Notes and Units to Investors), and payment of principal
and interest to existing Investors. The money that was used to acquire properties (almost always
owned by a disguised affiliate) cannot be traced to any specific Investor. These are typical
characteristics of Ponzi schemes.

19. Because the Debtors operated as a Ponzi scheme, obtaining new money from
Investors into the Ponzi scheme conferred no net benefit on the Debtors; on the contrary, each
new investment was a net negative. Money was siphoned off to pay the expenses described
above, so that the Debtors actually received only a fraction of the investment dollars. New
money also perpetuated the Ponzi scheme, as such money enabled the Debtors to return fictitious
“profits” to early Investors — an essential component of the scheme, because “repaying” early
Investors led to new investments, without which the house of cards would fall, as it eventually
did. At the same time, each investment created an obligation to return to the defrauded Investor
100% of the investment, such that each new investment increased the Debtors’ liabilities and
ultimately left them unable to satisfy their aggregate liabilities.

The Proofts) of Claim

20. Defendants were scheduled by the Debtors for claims against the Debtors as
identified in particular on Exhibit A hereto (collectively the “Claims”). The Claims are based on
Notes and/or Units held by and commissions owed to Defendant.

21. Defendants engaged in activities that generated investments in the Debtors.
Defendants are or were in the business of selling investment products, including the Debtors’

Notes and/or Units, to retail investors. Defendants solicited and sold Notes and/or Units to

DOCS_DE:226617.2 9481 1/003
Case 19-51073-BLS Doc1 Filed 12/03/19 Page 8 of 17

investors. Defendants received commission payments from the Debtors on account of Notes
and/or Units sold to investors.
The Transfers

22. Plaintiff is informed and believes and thereupon alleges that within the two years
preceding the Initial Petition Date, Defendants received transfers totaling not less than the
amount set forth on Exhibit B hereto (the “Two Year Transfers”), including commission
payments and other compensation. The Two Year Transfers — including the transferor, i
Petition Date, the date of each transfer, and the amount of each transfer — are set forth on
Exhibit B.

23. Plaintiff is informed and believes and thereupon alleges that within the Four
Years preceding the Initial Petition Date, Defendants received transfers totaling not less than the
amount set forth on Exhibit B hereto (the “Four Year Transfers” and, collectively with the Two
Year Transfers, the “Transfers”), including commission payments and other compensation. (The
Four Year Transfers are inclusive of the Two Year Transfers, but Plaintiff does not seek to
recover the same sum more than once.) The precise Four Year Transfers — including the
transferor, its Petition Date, the date of each transfer, and the amount of each transfer — are set
forth on Exhibit B.

FIRST CLAIM FOR RELIEF
Avoidance and Recovery of Actual Intent Fraudulent Transfers — Bankruptcy Code
24. Plaintiff realleges and incorporates herein Paragraphs | through 23, as if fully set

forth herein.

25, The Two Year Transfers constituted transfers of the Debtors’ property.

DOCS _DE:226617.2 94811/003
Case 19-51073-BLS Doc1 Filed 12/03/19 Page 9 of 17

26. | The Two Year Transfers were made by the Debtors with actual intent to hinder or
delay or defraud their creditors insofar as the services allegedly provided in exchange for such
transfers perpetuated a Ponzi scheme.

27. | The Two Year Transfers were made to or for the benefit of Defendant.

28.  Asaresult of the foregoing, Plaintiff is entitled to judgment pursuant to
Bankruptcy Code sections 548(a), 550(a), and 551: (a) avoiding the Two Year Transfers free and
clear of any claimed interest of Defendan
and (c) recovering such Two Year Transfers or the value thereof from Defendants for the benefit
of the Liquidation Trust.

SECOND CLAIM FOR RELIEF
Avoidance and Recovery of Constructive Fraudulent Transfers — Bankruptcy Code

29, Plaintiff realleges and incorporates herein Paragraphs 1 through 28, as if fully set
forth herein.

30. | The Two Year Transfers constituted transfers of the Debtors’ property.

31. The Two Year Transfers were made by the Debtors for less than reasonably
equivalent value at a time when the Debtors (i) were insolvent; and/or (ii) were engaged or about
to engage in business or a transaction for which any capital remaining with the Debtors were an
unreasonably small capital; and/or (iii) intended to incur, or believed that Debtors would incur,
debts beyond their ability to pay as such debts matured.

32. | The Two Year Transfers were made to or for the benefit of Defendant.

33.  Asaresult of the foregoing, Plaintiff is entitled to judgment pursuant to
Bankruptcy Code sections 548(a), 550(a), and 551: (a) avoiding the Two Year Transfers free and

clear of any claimed interest of Defendant, (b) directing that the Two Year Transfers be set aside,

DOCS_DE:226617.2 94811/003

 

 
Case 19-51073-BLS Doc1 Filed 12/03/19 Page 10 of 17

and (c) recovering such Two Year Transfers or the value thereof from Defendants for the benefit
of the Liquidation Trust.
THIRD CLAIM FOR RELIEF
Avoidance and Recovery of Actual Intent Voidable Transactions — State Law
34. Plaintiff realleges and incorporates herein Paragraphs | through 33, as if fully set
forth herein.

v
4d

he Two Year Transfers constitu

35. wo Year

36. | The Two Year Transfers were made by the Debtors with actual intent to hinder or
delay or defraud their creditors insofar as the services allegedly provided in exchange for such
transfers perpetuated a Ponzi scheme.

37. The Two Year Transfers were made to or for the benefit of Defendant.

38. Each Debtor that made any of the Two Year Transfers had at least one creditor
with an allowable unsecured claim for liabilities, which claim remained unsatisfied as of the
Petition Date.

39. The Two Year Transfers are avoidable under applicable law — California Civil
Code section 3439.04(a)(1) and/or comparable provisions of law in other jurisdictions that have
adopted the Uniform Voidable Transactions Act, the Uniform Fraudulent Transfer Act or the
Uniform Fraudulent Conveyance Act ~ by a creditor holding an allowed unsecured claim and
thus by Plaintiff pursuant to Bankruptcy Code section 544(b).

40. Asaresult of the foregoing, Plaintiff is entitled to judgment pursuant to

Bankruptcy Code sections 544(b), 550(a), and 551: (a) avoiding the Two Year Transfers free and

clear of any claimed interest of Defendant, (b) directing that the Two Year Transfers be set aside,

DOCS_DE:226617.2 948 11/003

 
Case 19-51073-BLS Doc1 Filed 12/03/19 Page 11 of 17

and (c) recovering such Two Year Transfers or the value thereof from Defendants for the benefit
of the Liquidation Trust.
FOURTH CLAIM FOR RELIEF
Avoidance and Recovery of Constructive Voidable Transactions — State Law

41. Plaintiff realleges and incorporates herein Paragraphs 1 through 40, as if fully set

forth herein.
42. The Two Year Transfers constituted transfers of the Debtors’ property
43. | The Two Year Transfers were made by the Debtors for less than reasonably

equivalent value at a time when the Debtors (i) were insolvent; and/or (ii) were engaged or was
about to engage in business or a transaction for which any capital remaining with the Debtors
were an unreasonably small capital; and/or (iii) intended to incur, or believed that it would incur,
debts beyond their ability to pay as such debts matured.

44. The Two Year Transfers were made to or for the benefit of Defendant.

45. At the time of and/or subsequent to each of the Two Year Transfers, each Debtor
that made any of the Two Year Transfers had at least one creditor with an allowable unsecured
claim for liabilities, which claim remained unsatisfied as of the Petition Date.

46. | The Two Year Transfers are avoidable under applicable law — California Civil
Code section 3439.04(a)(2) and/or comparable provisions of law in other jurisdictions that have
adopted the Uniform Voidable Transactions Act, the Uniform Fraudulent Transfer Act or the
Uniform Fraudulent Conveyance Act — by a creditor holding an allowed unsecured claim and
thus by Plaintiff pursuant to Bankruptcy Code section 544(b).

47, As a result of the foregoing, Plaintiff is entitled to judgment pursuant to

Bankruptcy Code sections 544(b), 550(a), and 551: (a) avoiding the Two Year Transfers free and

10
DOCS _DE:226617.2 9481 1/003
Case 19-51073-BLS Doc1 Filed 12/03/19 Page 12 of 17

clear of any claimed interest of Defendant, (b) directing that the Two Year Transfers be set aside,
and (c) recovering such Two Year Transfers or the value thereof from Defendants for the benefit
of the Liquidation Trust.
SIXTH CLAIM FOR RELIEF
Objection to Claims (Bankruptcy Code Section 502(d))

48. Plaintiff realleges and incorporates herein Paragraphs 1 through 47, as if
fully set forth herein.

49, The Claims are not allowable because:

a. Defendants received property, i.c., the Transfers, recoverable under
Bankruptcy Code section 550; and/or

b. Defendants received a transfer, i.e., the Transfers, avoidable under
Bankruptcy Code section 544, 547, or 548.

50. In either event, the Claims must be disallowed under Bankruptcy Code
section 502(d) unless and until Defendants have fully repaid the amount, or turned over any such
property, for which Defendants are liable under Bankruptcy Code section 550,

SEVENTH CLAIM FOR RELIEF
Equitable Subordination of Claims

51. Plaintiff realleges and incorporates herein Paragraphs | through 50, as if
fully set forth herein.

52. By providing services that helped perpetuate a Ponzi scheme, Defendants
engaged in inequitable conduct.

53. Defendants’ inequitable conduct has resulted in injury to the Debtors’

estates and their other creditors and/or has conferred an unfair advantage on Defendant.

11
DOCS _DE:226617.2 94811/003
Case 19-51073-BLS Doc1 Filed 12/03/19 Page 13 of 17

54. Principles of equitable subordination require that any claims asserted by
Defendants be equitably subordinated to all other claims against the Debtors.

55. Equitable subordination as requested herein is consistent with the
provisions and purposes of the Bankruptcy Code.

56.  Asaresult of the foregoing, Plaintiff is entitled to judgment pursuant to
Bankruptcy Code section 510(c) equitably subordinating any and all claims that Defendants may
limitation, the Claims and any claims that may be asserted under Bankruptcy Code section
502(h), to all other claims against the Debtors.

EIGHTH CLAIM FOR RELIEF
Sale of Unregistered Securities (Securities Act Sections 5(a), S(c), and 12(a))

57. Plaintiff realleges and incorporates herein Paragraphs 1 through 56, as if fully set
forth herein.

58. The Notes and Units sold by Defendants were securities within the meaning of the
Securities Act.

59. No registration statement was filed or in effect with the SEC pursuant to the
Securities Act with respect to the securities issued by the Debtors as described in this Complaint
and no exemption from registration existed with respect to these securities.

60. From in or about July 2012 through at least December 4, 2017, Defendants
directly and indirectly:

a. made use of any means or instruments of transportation or communication

in interstate commerce or of the mails to sell securities, through the use or
medium of a prospectus or otherwise;

b. carried or caused to be carried securities through the mails or in interstate
commerce, by any means or instruments of transportation, for the purpose
of sale or delivery after sale; and/or

12
DOCS _DE:226617.2 94811/003

 
Case 19-51073-BLS Doc1 Filed 12/03/19 Page 14 of 17

C. made use of any means or instruments of transportation or communication
in interstate commerce or of the mails to offer to sell or offer to buy
through the use or medium of any prospectus or otherwise any security,

without a registration statement having been filed or being in effect with the SEC as to such
securities.

61. By reason of the foregoing, Defendants violated Sections 5(a) and 5(c) of the
Securities Act, 15 U.S.C. §§ 77e(a) and 77e(c).

62. The Investors who contributed their claims to the Liquidation Trust purchased the
unregistered securities issued by the Debtors and as a direct and proximate result sustained
significant damages. Accordingly, the Liquidation Trust has standing under Section 12(a)(1) of
the Securities Act, 15 U.S.C. § 77/(a)(1), to bring a cause of action seeking damages based on
Defendants’ violations of Section 5(a) and 5(c) of the Securities Act.

63.  Asaresult of the foregoing, Plaintiff is entitled to judgment holding Defendants
liable for the sale of unregistered securities, as set forth in Exhibit C, or in an amount to be
proven at trial.

NINTH CLAIM FOR RELIEF
Fraud

64. Plaintiff realleges and incorporates herein Paragraphs 1 through 63, as if fully set
forth herein.

65. | Defendants misrepresented the facts to Investors, including by making affirmative
misrepresentations and by concealing and failing to disclose the true facts. Among the
misrepresentations were that Investors were often told that they were investing money to be
loaned with respect to particular properties owned by third parties, that those properties were

worth substantially more than the loans against the properties, and that they would have the

13
DOCS _DE:226617.2 9481 1/003
Case 19-51073-BLS Doc1 Filed 12/03/19 Page 15 of 17

benefit of a stream of payments from these third parties for high-interest loans, protected by
security interests and/or mortgages against such properties.

66. — Inreality, these statements were lies. Investors’ money was almost never used to
make high-interest loans to unrelated, third-party borrowers, and there was no stream of
payments; instead, Investors’ money was commingled and used for an assortment of expenses,
including maintaining a lavish lifestyle for Shapiro and his family, brokers’ commissions,

1 LG TTT,

overhead (largely for selling even more Notes and Units to Investors),

Q
wn
New
9
fon
cu
S
Ret
-

ped
oD
=

and interest to existing investors. The money that was used to acquire properties (almost always
owned by a disguised affiliate) cannot be traced to any specific Investor.

67. Defendants made these misrepresentations knowingly, with scienter, and with
intent to defraud Investors.

68. The Investors who contributed their claims to the Liquidation Trust justifiably
relied on Defendants’ misrepresentations of facts, and as a direct and proximate result sustained
hundreds of millions of dollars in damages.

69.  Asaresult of the foregoing, Plaintiff is entitled to judgment holding Defendants
liable for fraud, as set forth in Exhibit C, or in an amount to be proven at trial.

TENTH CLAIM FOR RELIEF
Aiding and Abetting Fraud

70. Plaintiff realleges and incorporates herein Paragraphs 1 through 69, as if fully set
forth herein.

71. Shapiro — an architect of the fraud — also misrepresented the facts to Investors,
and did so knowingly, with scienter, and with intent to defraud Investors. The Investors who

contributed their claims to the Liquidation Trust justifiably relied on Shapiro’s

14
DOCS _DE:226617,2 948 11/003
Case 19-51073-BLS Doc1 Filed 12/03/19 Page 16 of 17

misrepresentations of facts, and as a direct and proximate result sustained hundreds of millions
of dollars in damages.

72. Defendants knowingly and substantially assisted Shapiro in defrauding Investors.

73, Defendants were aware of Shapiro’s fraud and acted knowingly in providing
substantial and material assistance to Shapiro.

74. Defendants substantially benefited by receiving income, commissions, and
bonuses.

75.  Asaresult of the foregoing, Plaintiff is entitled to judgment holding Defendants
liable for aiding and abetting fraud, as set forth in Exhibit C, or in an amount to be proven at
trial, in an amount to be proven at trial.

PRAYER FOR RELIEF

WHEREFORE, by reason of the foregoing, Plaintiff requests that the Court enter

judgment:

(1) On the first and second claims for relief, (a) avoiding the Two Year
Transfers free and clear of any claimed interest of Defendants,
(b) directing that the Two Year Transfers be set aside, and (c) ordering
Defendants, jointly and severally, to pay to Plaintiff $66,649.49;

(2) On the third and fourth claims, (a) avoiding the Four Year Transfers free
and clear of any claimed interest of Defendants, (b) directing that the Four
Year Transfers be set aside, and (c) ordering Defendants, jointly and
severally, to pay to Plaintiff $146,399.49;

(3) On the fifth for relief, sustaining the objection to the Claims, decreeing
that Defendants take nothing therefrom, and directing the Claims Agent to
strike the Schedule F claims from the official Claims Register as set forth
in more detail in Exhibit A;

(4) On the sixth claim for relief, equitably subordinating any and all claims
that Defendants may assert against any of the Debtors or their estates,
whatever the origin of those claims, including, without limitation, the
Claim and any claims that may be asserted under Bankruptcy Code section
502(h), to all other claims against the Debtors or their estates;

15
DOCS _DE:226617.2 9481 1/003
Case 19-51073-BLS Doc1 Filed 12/03/19 Page 17 of 17

(5)

(6)

(7)

(8)

Dated: December 3,

On the seventh claim for relief, holding Defendants liable for damages, in
the amount of $39,854.15 for sale of Notes and/or Units as set forth in
Exhibit C, or in an amount to be proven at trial, arising from Defendants’
sale of unregistered securities;

On the eighth claim for relief, holding Defendants jointly and severally
liable for fraud, for $39,854.15 for sale of Notes and/or Units as set forth
in Exhibit C in an amount to be proven at trial;

On the ninth claim for relief, holding Defendants jointly and severally
liable for aiding and abetting fraud, in the amount of $39,854.15 for sale
of Notes and/or Units as set forth in Exhibit C, or in an amount to be
proven at trial; and

On all claims for relief, awarding Plaintiff prejudgment interest as
permitted by law, costs of suit, and such other and further relief as is just
and proper.

2019 PACHULSKI STANG ZIEHL & JONES LLP

Wilmington, Delaware

DOCS_DE:226617.2 9481 1/003

/s/ Colin R. Robinson

Richard M. Pachulski (CA Bar No. 90073)

Andrew W. Caine (CA Bar No. 110345)

Bradford J. Sandler (DE Bar No. 4142)

Colin R. Robinson (DE Bar No. 5524)

919 North Market Street, 17th Floor

P.O. Box 8705

Wilmington, DE 19899 (Courier 19801)

Telephone: 302-652-4100

Fax: 302-652-4400

Email: rpachulski@pszjlaw.com
acaine@pszjlaw.com
bsandler@pszjlaw.com
crobinson@pszjlaw.com

Counsel to Plaintiff, as Liquidating Trustee of the
Woodbridge Liquidation Trust

16
